Citation Nr: 9925258	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  99-05 362	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

In the Substantive Appeal submitted by the veteran in March 
1999, she indicated 
timely disagreement with the denial by the New Orleans, 
Louisiana, Regional 
Office in March 1998 of entitlement to service connection for 
a back disability.  
Although she subsequently withdrew her Substantive Appeal, it 
is unclear as to 
whether she also sought to withdraw her claim for service 
connection for a back 
disability.  This matter is accordingly referred to the RO 
for clarification.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1984 to December 1988.

2.  On August 4, 1999, prior to the promulgation of a 
decision in the appeal, the Department of Veterans Affairs 
(VA) received notification from the appellant, through her 
authorized representative, that a withdrawal of this appeal 
was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



